Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 09/07/2021. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is being
considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 1 recites ‘a communication service provider’. Claim 5 also recites ‘a communication service provider’.  Examiner believes that the applicant meant to say ‘the communication service provider’ in claim 5. Appropriate correction is required and appreciated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,576. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).

Application 17/468305
Claim 1
U.S. Patent No 11,151,576
Claim 1
A method for authenticating a transaction, the method comprising:
A method for authenticating a transaction, the method comprising:

receiving, by a processing system including a processor, a request from a transaction processing system for a transaction associated with a user account of a communication service provider, wherein the user account is associated with a communication device

transmitting, by the processing system, a prompt to the transaction processing system to perform an authentication step for the transaction, wherein the authentication step requires access to the communication device associated with the user account
receiving, by a processing system including a processor, an indication from a transaction processing system that a communication device associated with a user account of a communication service provider is not available for an authentication step due to being lost or stolen
receiving, by the processing system, an indication from the transaction processing system that the communication device associated with the user account is not available for the authentication step due to being lost or stolen; and
responsive to the receiving the indication that the communication device associated with the user account is not available for the authentication step due to being lost or stolen
responsive to the receiving the indication that the communication device associated with the user account is not available for the authentication step due to being lost or stolen
transmitting, by the processing system, an alert message to the communication device associated with the user account, wherein the alert message includes a personal identification number (PIN)
transmitting, by the processing system, an alert message to the communication device associated with the user account, wherein the alert message includes a personal identification number (PIN)
monitoring, by the processing system, for a response message from the communication device associated with the user account
monitoring, by the processing system, for a response message from the communication device associated with the user account
determining, by the processing system, whether the response message from the communication device associated with the account is received within a time period and includes the PIN
determining, by the processing system, whether the response message from the communication device associated with the account is received within a time period and includes the PIN
canceling, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is received within the time period and includes the PIN
canceling, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is received within the time period and includes the PIN
completing, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is not received within the time period or does not include the PIN.
completing, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is not received within the time period or does not include the PIN



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685